   Case 1:19-cv-02275-CFC Document 15 Filed 05/04/21 Page 1 of 2 PageID #: 76




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

CHRISTOPHER BRIAN SANDS,

                     Plaintiff,


              V.                          : Civ. No. 19-2275-CFC

WARDEN DANA METZGER, et al.,

              Defendants.

                                         ORDER

       At Wilmington, this Fourth day of May 2021, consistent with the Memorandum

Opinion issued this date,

       IT IS HEREBY ORDERED that:

       1.     The Fourteenth Amendment and the First Amendment Establishment

Clause claims and Defendants Stacey Hollis and Gus Christo and the claims against

them are DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

       2.     Plaintiff has alleged what appear to be cognizable and non-frivolous First

Amendment Free Exercise and Religious Land Use & Institutionalized Persons Act

claims against Defendants Warden Dana Metzger and Captain Dotson.

       IT IS FURTHER ORDERED that:

       1.     The Clerk of Court shall notify the Delaware Department of Correction

("DDOC") and the Delaware Department of Justice ("DDOJ") of this service order. As

an attachment to this order, the Clerk of Court shall serve an electronic copy of the

Complaint (D.I. 3), the Amended Complaint (D.I. 12), and the May 12, 2020

memorandum opinion and order (D.I. 8, 9) upon the DOC and the DDOJ. The Court
   Case 1:19-cv-02275-CFC Document 15 Filed 05/04/21 Page 2 of 2 PageID #: 77




requests that Defendants Warden Dana Metzger and Captain Dotson waive service of

summons.

       2.     The DDOC and/or the DDOJ shall have ninety (90) days from entry of this

service order to file a waiver of service executed and/or a waiver of service unexecuted.

Upon the electronic filing of service executed, defendant shall have sixty (60) days to

answer or otherwise respond to the pro se complaint.

       3.     In those cases where a waiver of service unexecuted is filed, the DDOC

and/or DDOJ shall have ten (10) days from the filing of the waiver of service

unexecuted, to supply the Clerk of Court with the last known forwarding addresses for

former employees, said addresses to be placed under seal and used only for the

purpose of attempting to effect service in the traditional manner.




                                                                                JUDGE
